Title: To Thomas Jefferson from John Hemings, 29 November 1821
From: Hemings, John
To: Jefferson, Thomas


Dear Sir
Poplar forest
Nov 29th 1821
I am sorry to complain to you so near the close of my worck above all things on earth I hate complants but I am bledy shore bin going to Poplar forest sevrield folly and that is not too sedon for roseing eny kind of vegetable and the very moment your back is turnd from thee Place nace takes every thing, out of the garden and carries them to his cabin and bury’s them in the ground and says that tha ar for the use of the house I Dont set up my self for the things thats made for your table but as common a thing as greens wich we are suffering for tha ware mour or Lest of 2000. I replyd three or four tims and it perveuld not the pipel tels me that he makes market of them at the first oppertunity all ways that is the resond he ont fire eny such conduct as this is to wrong fully and unjustly commeted in my setuation I am at worck in the morning by the time I can see and the very same at night I have got the tow next nealy don I am bout the tow Last members Dentels and quearter round I shuld put an architrace on the skie Light frams be four stake the scafful down it will be 16 inchs leving the first page on the frame and planting on to twelve inches this is ½ Inch thick and the og Planted on it Sir Plese to answear this by writing to mr Yeancey Sir I aamyour faithful siervantJohn Hemmings